OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
The Appellate Division is the fact finder on issues of character and fitness and its discretion is inclusive; our review "is limited to ensuring that the proceedings have been conducted in accordance with statutory and regulatory requirements, that no right of the petitioner has been violated, and that there is evidence to sustain the decision of the Appellate Division” (Matter of Anonymous, 74 NY2d 938, 940).
While one might disagree with the determination made by that court in this case, "[w]e may not substitute our judgment on the merits for that of the Appellate Division” (id., at 940).
*784Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed, without costs, in a memorandum.